JONES, JUDGE:
Shortly after the Buffalo Creek disaster in late February, 1972, the claimant entered into an agreement with the Office of Emergency Planning, a State agency, to furnish portable toilet facilities to the disaster area in Logan County. The first units were delivered on February 29, 1972, and during the term of the agreement, which was terminated by the respondent in September, 1975, a total of 97 units were delivered to the area. •The *84agreement provided for a $10.00 delivery and installation charge and $37.50 per month for serving and maintaining each of the units, which latter charge was increased to $45.00 per month beginning July 1,1975. In another emergency and under a similar agreement, 6 such portable facilities were delivered by the claimant to the Meadow Bridge area in Fayette County in April, 1974.
As of July 1, 1973, the Office of Emergency Planning and the Office of Civil and Defense Mobilization were abolished by the Legislature and all of their respective functions and responsibilities were transferred to the respondent, Office of Emergency Services. Payment of the monthly rentals for the Buffalo Creek units continued through April 30, 1974, but further rental payments were not received although the claimant continued to service and maintain from 14 to 19 units until September 26, 1975, when the remaining units were picked up upon notice of the respondent to do so. On December 13,1974, the respondent paid to the claimant $513.50 as a final rental payment for the units delivered to Meadow Bridge, $4.00 less than the amount due. When the claimant was requested by the respondent to pick up the remaining units, two were missing at Buffalo Creek and one at Meadow Bridge. A diligent search was made for these units but they were never found.
The claimant introduced records showing Buffalo Creek rentals unpaid in the amount of $9,678.50 and the cost price of two missing units in the amount of $540.00, a total of $10,218.50. The Meadow Bridge claim is for the $4.00 balance of rentals due and the cost of one missing unit in the amount of $270.00, a total of $274.00. The aggregate claim is $10,492.50.
Richard Lee Weekly, Director of the Office of Emergency Services, testified that to the best of his knowledge and belief toilet facilities were furnished, serviced and maintained as shown by the claimant, that all services were satisfactory and the charges made appeared to him to be reasonable and proper. He was not able to give a satisfactory explanation as to why payments were withheld, but it appears that the merging of Emergency Services in 1974 may have resulted in some confusion contributing to the inadvertent failure to pay rentals as they came due.
The Court perceives no defense to this claim and finds that the claimant is entitled to recover for the facilities and services furnished in the amount claimed. Therefore, an award hereby is *85made to the claimant, Jay H. Cadle, d/b/a Cadle Sanitary Service, in the amount of $10,492.50.
Award of $10,492.50.